Title: To Thomas Jefferson from Robert Morris, 6 May 1801
From: Morris, Robert
To: Jefferson, Thomas


               
                  Dear Sir,
                  Philada. May 6th. 1801
               
               As I know that you take pleasure in patronizing ingenious men of merit, I expect you will not think this an improper intrusion. The bearer of this letter is Mr Henry Foxall who has for a considerable time past been employed in Casting Cannon for the use of the United States, He is well skilled in the Iron business in all its branches & has performed his engagements with the Secy at War, Secy of the Navy &c I believe to their perfect satisfaction and certainly has made the best cannon they have received, He was in my Service for a time & has since been concerned with My Son and we have every reason to consider him as an honest, faithfull, industrious Man perfectly master of his business, and as he is usefully engaged for public Service I beg to recommend him to your notice & protection if found deserving
               With perfect respect I am Dr Sir, Your obt hble servt
               
                  
                     Robt. Morris
                  
               
            